Title: To George Washington from Bryan Fairfax, 21 September 1777
From: Fairfax, Bryan
To: Washington, George



Dear Sir,
From Colo. Thompson’s at the Conestogo Waggon about 18 Milesbelow Lancaster [Pa., 21 September 1777]

I am very sorry to disturb Your Excellency at this time with a Letter upon private Business; but when I set out from Home I did not expect it would have been so difficult to get to Camp as I have found it, having rode round a great ways & being still at some distance from it.
Your Excellency knows that I have had the Misfortune to differ in Opinion from many of my Countrymen, and I am sure have more Generosity than to be displeased with any Man merely for his Sentiments, & therefore freely lay my Case before You still hoping for a Continuance of Your former Friendship. For two years past I have had a stronger Desire to enter into Holy Orders than ever I had before, tho’ frequently in my Life have had the same, yet generally suffered worldly considerations to interfere. This Desire and the not finding myself at Liberty to concur in the Public measures make me very anxious to get to England, and I have been in Hopes of obtaining a Pass from the Congress to go to N: York for that Purpose. There has appeared to me but one Objection, and that is, the giving Intelligence, but I would not only enter into Engagements in that respect if required but it may [be] considered that what I might say would be of little Consequence, but if

of any it would rather be in Favour of America because I really think that it would be the Interest of Great Britain to let her enjoy her Independence, for if successful in this Struggle which is very doubtful it might all be to do over again at another Time.
I intended to have seen Your Excellency before I left the warm Springs the last of August where were Colo. Lewis, Your Brother & Mr W. Washington and to have brought my Son Tommy with me. when I came home I found they had put him on the Militia Roll and draughted him tho’ under the Age required and therefore I had him excused. He is now with me, and I intended to have taken him with me, choosing to superintend his Education.
Now Having explained the Case I earnestly intreat Your Excellency’s Consideration with regard to those of Scrupulous Minds. By our own Consciences we must stand or fall and I wish & strive to die with a clear one. Not but what I believe & am persuaded that it is the same with Your Excellency & many others. I hope You will befriend me in this Matter. And if Your Excellency can give me a Pass that I might come & see You I shall be very glad to do it whether I succeed in the other matter or not for You are often in my Mind & I have often sympathised with Yr Ex. in regard to the great & labourious Undertaking You are engaged in.
Colo. Lewis bought two Lots for Yr Excellency at the Place you desired and as I was appointed to receive the Money by the Trustees, and as I expected to see Yr Excellency Colo. Lewis referred me to You. Thinking that I might find it difficult to pass to the Camp and being fatigued I have tryed to get a Messenger to carry this Letter, hoping he may [be] detained till a little Leisure may be obtained if possible that I might be favoured with a Line. I remain with great Respect & Regard Yr Excellency’s most obedt & obligd hl. St

Bryan Fairfax

